Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 9, 2018

                                     No. 04-17-00788-CV

                        UNION PACIFIC RAILROAD COMPANY,
                                     Appellant

                                               v.

                             Ann BROWN d/b/a Jay Construction,
                                      Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013CVT001716D1
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
       The appellant’s brief is due to be filed on February 16, 2018. On February 7, 2018,
appellant filed a motion requesting an extension of time to file its brief. Although this court
generally grants 30-day extensions on a first motion, appellant is requesting a 60-day extension
of time to file its brief. This motion is GRANTED. Given the length of this first extension,
however, THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL
BE GRANTED. The Appellant’s brief must be filed by April 17, 2018.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court